Order, Supreme Court, New York County (Martin Shulman, J.), entered May 17, 2007, which, in this wrongful death action, granted defendants’ motion to set aside the verdict and directed a new trial on the issue of damages unless plaintiff stipulated to a reduction in the award for conscious pain and suffering from $750,000, to $350,000, unanimously reversed, on the facts, without costs, the motion denied and the verdict reinstated.
The trial evidence established that within an hour of the accident, plaintiff’s decedent was heavily medicated and/or sedated, justifying the trial court’s reasoning that the decedent endured pain and suffering for a limited amount of time. However, contrary to the court’s determination, the award for conscious pain and suffering did not deviate materially from what is reasonable compensation, where, as a result of being struck in the head by the side mirror of defendants’ van, plaintiff’s decedent sustained fractures of the left orbit and right temporal bone, a subdural hematoma and subarachnoid hemorrhaging (see Twersky v Busche, 37 AD3d 704 [2007]; Ramos v La Montana Moving & Stor., 247 AD2d 333 [1998]). Concur—Lippman, P.J., Tom, Nardelli, Catterson and Moskowitz, JJ. (See 2007 NY Slip Op 31245(U).]